Citation Nr: 1438041	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-33 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an increased disability rating for post-traumatic stress disorder (PTSD), currently rated as 50 percent disabling.

2. Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from July 1987 to July 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Lincoln, Nebraska Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO continued a 50 percent disability rating for PTSD and denied a TDIU.

In April 2003, the Veteran had a hearing at the RO before a Decision Review Officer (DRO). A transcript of that hearing is of record.

To ensure a total review of the evidence in this case, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS). The documents within these systems include documents relating to the immediate appeal.

In an April 2003 rating decision, the RO denied service connection for gastroesophageal reflux disease (GERD). The Veteran appealed that decision, but later, in 2005, he withdrew his appeal. In January 2012, the Veteran again sought service connection for GERD. He also sought service connection for chronic fatigue syndrome. Thus, the issue of a request to reopen a previously denied claim for service connection for GERD, and the issue of service connection for chronic fatigue syndrome, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2013).

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's PTSD produces occupational and social impairment with no more than reduced reliability and productivity, without deficiencies in most areas or total occupational and social impairment.


CONCLUSION OF LAW

The Veteran's PTSD has not met the criteria for a disability rating higher than 50 percent. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).

Under the notice requirements, VA is to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service 

and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA satisfied the duty to notify provisions in letters issued in April 2011. In the letter, VA advised the Veteran what information was needed to substantiate claims for service connection and a TDIU.  

The Veteran's claims file (including information in Virtual VA and VBMS) contains the Veteran's service medical records, post-service medical records, reports of VA medical examinations.  The reports of VA examinations contain sufficient information to evaluate the Veteran's PTSD.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration on the merits of the claim for an increased disability rating for PTSD. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



PTSD

The Veteran contends that his PTSD has worsened to the extent that it warrants a disability rating higher than the existing 50 percent rating. VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007). The August 2011 rating decision that is the subject of the present appeal was issued in response to the Veteran's claim for an increased rating the RO received in April 2011.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The rating schedule provides for evaluating mental disorders, including PTSD, under a General Rating Formula for Mental Disorders, which follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name  .......................... 100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships  ............................................. 70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships  ........................... 50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
   ..................................................... 30 percent

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication  ............................. 10 percent

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication  ................................ 0 percent

38 C.F.R. § 4.130.

In treating and evaluating mental disorders, mental health professionals sometimes assign a Global Assessment of Functioning (GAF) score. The GAF scale is a scale of psychological, social, and occupational functioning a hypothetical continuum of mental health and illness. It is provided in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV). Assessments on the GAF scale are not to include impairment in functioning due to physical or environmental limitations. Clinicians have assigned the Veteran GAF scores of 50 to 65. GAF scores of 41 to 50 are for serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job). GAF scores of 51 to 60 are for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers or co-workers). GAF scores of 61 to 70 are for some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social or occupational functioning, but generally functioning pretty well, has some meaningful interpersonal relationships. DSM-IV.

The Veteran has had VA mental health treatment. 

VA mental health treatment notes from 2010 reflect the Veteran's reports of separating from his wife and later moving back in with her and their children. In November 2010, he reported that he felt burned out and overwhelmed at work. He expressed unhappiness with the extent to which he isolated himself from his family. He reported occasional feelings of hopelessness. He denied problems with perception or suicidal ideation. The treating clinician observed that the Veteran had a depressed mood and normal speech and thought. The clinician assigned a GAF score of 55.

In a VA PTSD examination in May 2011, the Veteran indicated that he was on antidepressant medications. He stated that when he forgot his medications he became irritable and short tempered. He related difficulty concentrating. He reported that in March 2011 he was fired from his job, as a result of many disciplinary events, absences, and ideological differences. He stated that he had acceptable relationships with his wife and children. The examiner found that the Veteran had normal speech and thought, and restricted affect, and was easily distracted. There were no indications of delusions, panic attacks, or suicidal or homicidal thoughts. The examiner found that the Veteran's PTSD produced moderate impairments in productivity and reliability.

The Veteran had another VA PTSD examination in July 2011. He indicated that his recent job loss was related to his PTSD. He stated that he was seeking new employment. He related that he felt depressed and angry most of the time. He reported having problems with authority and with crowds. He denied panic attacks. The examiner found that he had normal speech and thought. The examiner noted that the Veteran was vigilant. The examiner assigned a GAF score of 55. The examiner provided the opinion that it was less likely than not that the Veteran's PTSD, by itself, made him unable to secure and maintain substantially gainful employment.

In a December 2011 statement, the Veteran expressed that the VA examinations he had involved checking his responses against lists of symptoms, without careful, thorough, or nuanced assessment of the overall effects of his PTSD. In August 2012, the Veteran wrote than due to his PTSD and other service connected disabilities he was unable to hold gainful employment.

The Veteran underwent VA neuropsychological testing in September 2012. He reported having had difficulty at jobs because of an aggressive attitude and difficulty with authority and coworkers. The examiner observed that the Veteran's mood was mildly anxious. The Veteran had normal speech and thought. His judgment seemed mildly to moderately impaired. On testing, the Veteran's results in attention and memory were below average. Test results were consistent with social isolation and difficulty concentrating. The examiner assigned a GAF score of 50.

On a VA mental disorders examination in September 2012, the Veteran reported a history of two head injuries during service in the late 1980s. The examiner did not find evidence of disorientation, memory impairment, or difficulty with communication. The examiner did not find evidence of a disorder consistent with traumatic brain injury. The examiner found that the Veteran's PTSD produced occupational and social impairment with reduced reliability and productivity.

In VA mental health treatment in February 2013, the Veteran reported ongoing medication for PTSD. His speech and thought were normal. The treating clinician assigned a GAF score of 50. In March 2013, the clinician discussed coping options with the Veteran. The clinician assigned a GAF score of 60.

On a VA PTSD examination in April 2013, the Veteran indicated that he was on medication to address his PTSD symptoms. He reported isolation, trouble sleeping, and intermittent anxiety and depression. He stated that he worked part time, about 20 hours a week, stocking shelves at a business before it opened. He reported that he lived with his wife and children. He denied having social activities with any other people. The examiner noted that the Veteran sat so that he could observe the door. The examiner found that the Veteran's attention, concentration, and memory were intact. The examiner found that the Veteran's PTSD produced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.
The examiner assigned a GAF score of 60. The examiner opined that the Veteran's PTSD, by itself, did not make the Veteran unable to secure and maintain substantially gainful employment.

The Veteran's accounts of the effects of his PTSD, the mental health treatment notes, and the VA examination reports provide a disability picture consistent with occupational and social impairment with reduced reliability and productivity. His impairment has not risen to the level of deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood. His PTSD contributed to his losing a job in 2011, but he subsequently obtained other employment. His family relationships as he describes them are better than deficient. Clinicians have not observed significant impairment of his thinking, nor more than moderate impairment of his judgment. The preponderance of the evidence thus indicates that his PTSD has not warranted a disability rating higher than the existing 50 percent rating.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2013); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran's PTSD has not required frequent hospitalizations. His PTSD has interfered with employment, but to an extent that is less than marked, and that is appropriately addressed by the 50 percent rating that is assigned. Therefore, it is not necessary to refer the PTSD rating issue for consideration of extraschedular ratings. The Veteran directly raised the issue of entitlement to a TDIU, which is the subject of a remand, below. Therefore it is not necessary to consider whether the record indirectly raises the issue of unemployability.


ORDER

Entitlement to a disability rating higher than 50 percent for PTSD is denied.


REMAND

The Veteran contends that the combined effects of his service-connected disabilities make him unemployable, such that a TDIU is warranted. VA regulations allow for the assignment of a total disability rating based on individual unemployability (TDIU) when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2013).

The Veteran's service-connected disabilities are PTSD, rated at 50 percent, benign positional vertigo, rated at 30 percent, left knee disability, rated at 10 percent, tinnitus, rated at 10 percent, and tension headaches, rated at 0 percent. His combined rating is 70 percent. A TDIU is warranted if the combined effects of his service-connected disabilities make him unable to secure or follow a substantially gainful occupation.

In 2013, the RO asked that a VA examination of the Veteran contain opinion as to how the combined effects of his service-connected disabilities affect employment. The clinician who examined the Veteran in April 2013 provided opinion as to the effect of the Veteran's PTSD on his capacity for employment, but did not discuss the combined effects of the Veteran's several disabilities. The Board is remanding the TDIU issue for a VA examination with file review and opinion as to the likelihood that the combined effects of the Veteran's service-connected disabilities make him unable to secure or follow a substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination to address the combined effects of his service-connected disabilities on his capacity for employment. Provide the Veteran's paper claims file and any relevant information from his Virtual VA and VBMS electronic claims files for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to provide an opinion as to whether it is at least as likely as not that the combined effects of the Veteran's PTSD, benign positional vertigo, left knee disability, tinnitus, and tension headaches make him unable to secure or follow a substantially gainful occupation. Ask the examiner to explain the reasons and bases for the conclusions reached.

3. Thereafter, review the expanded record and consider the TDIU issue. If that claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


